Citation Nr: 0301638	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for occipital scalp 
hidradenitis, currently evaluated as 30 percent disabling.

(The issues of entitlement to an increased rating for post 
operative left armpit hidradenitis, currently evaluated as 
10 percent disabling, and entitlement to an increased 
rating for post operative right armpit hidradenitis, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1963 to 
August 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On September 19, 2000, a hearing was held in Chicago, 
Illinois, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2002).  A transcript of 
that hearing has been associated with the record on 
appeal.

The Board is undertaking additional development on the 
issues of entitlement to an increased rating for post 
operative left armpit hidradenitis, currently evaluated as 
10 percent disabling, and entitlement to an increased 
rating for post operative right armpit hidradenitis, 
currently evaluated as 10 percent disabling, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When the 
additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
providing the notice and reviewing any response to the 
notice from the appellant or his representative, the Board 
will prepare a separate decision addressing these issues.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Neither the old criteria nor the amended criteria for 
skin disorders is more favorable to the appellant's claim.

3.  The appellant's occipital scalp hidradenitis is 
currently manifested by a severely disfiguring scar on the 
occipital scalp, which is less than five inches in length 
and less than six square inches in area, depressed and 
approximately one-quarter inch wide at its widest part.


CONCLUSION OF LAW

The criteria for an increased rating for occipital scalp 
hidradenitis, currently evaluated as 30 percent disabling, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7800, 7806 (2002); 67 Fed. Reg. at 49,596 to 49,597 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806, 7820).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a December 1996 VA skin diseases examination, the 
examiner noted that the appellant had longstanding 
hidradenitis, active since approximately 1965.  He had had 
over 30 surgical procedures to correct this disorder, as 
well as oral antibiotics for treatment.  At present time, 
his symptoms were relatively under control with oral 
antibiotics.

At a January 1997 VA scars examination, the examiner noted 
that the appellant had had hidradenitis, which began in 
the axillae, for 32 years.  He had scars from surgery due 
to hidradenitis on the back of the head and scalp.  The 
appellant had an active lesion on his head.  Diagnoses 
included postoperative scars in the occipital area of the 
head.  The scars were symptomatic with pain on movement.

VA medical records indicate that in June 1997 the 
appellant underwent surgery for infected hidradenitis on 
the posterior head.  In August 1997 there was a well-
healed scar at the site of the incision.  In December 1997 
the appellant underwent excision of a sebaceous cyst on 
the nape of his neck.

At a March 1998 VA skin diseases examination, the 
appellant complained of "boils" on his neck, back, 
armpits, and groin area for the past 30 years.  The boils 
appeared intermittently.  He had been treated repeated 
with surgical incision and drainage.  He complained of 
tenderness and occasional discharge from the sites.  There 
were no active lesions at the time of examination.  The 
appellant had scars on his posterior neck.  There was no 
ulceration, exfoliation, or crusting.  There were no 
associated systematic or nervous manifestations.  The 
examiner diagnosed hidradenitis suppurativa.

At a December 1998 VA scars examination, the examiner 
noted that the appellant had hidradenitis that began in 
the military in the 1960s when he began to develop 
recurrent boils that grew as large as an apple.  He had 
required repeated incision and drainage since that time.  
His current medications included benzoyl peroxide ointment 
and intermittent doxycycline oral therapy.  The appellant 
had had several lesions that had been large enough to 
require skin grafts after they had been incised and 
removed.  He had had 37 different surgeries.  He had 
rather large scars on multiple portions of his body.  The 
examiner diagnosed hidradenitis.

The VA chief of dermatology was asked to provide a 
complete, detailed description of any limitation of 
function resulting from the service-connected skin 
conditions.  In an April 1999 VA skin diseases examination 
report, a VA dermatological specialist noted a diagnosis 
of hidradenitis suppurativa made in March 1999.  He stated 
that the only functions that would be limited would be 
lifting of more than 40 pounds with the arms.  Other 
functions of daily living would not be limited.

At a September 2000 hearing, the appellant testified that 
he had one active boil on the back of his neck and boils 
on his groin.  The boils were painful, especially with 
movement of his neck.  He estimated that he had had 
surgeries to lance outbreaks of hidradenitis twelve times 
in the previous year.  The boils occurred "often" but did 
not always require lancing.  He stated that, as a result 
of surgeries underneath his arms, the motion of his arms 
was limited and he had decreased grip strength in his 
hands.  He demonstrated his decreased grip strength at the 
hearing.  He stated that in spite of his decreased grip 
strength he was able to drive eighteen-wheel trucks 
including steering and operating the emergency brake.  It 
did limit his ability to lift heavy objects.  His 
hidradenitis was treated with antibiotics.  As a result of 
one surgery, a large hole was created on the back on his 
neck.  Only a small scar remained once the incision 
healed.

In January 2000 the appellant had a cyst on the back of 
his neck, which had increased in size and become painful, 
drained.

At a March 2001 VA scars examination, the examiner noted 
that the appellant had had 36 surgeries for hidradenitis 
since his problems began in 1965.  On examination, there 
was no drainage or any active lesion.  There was scarring 
due to residual of operations and infections.  There had 
been no changes in the scars since the December 1998 VA 
examination.  Color photographs of the appellant's scars 
were taken, and they were included in the appellant's 
claims folder.

At a March 2001 VA skin diseases examination, the 
appellant complained of boils in areas including the 
underarm, around the neck, and the occiput.  There was a 
slight inflamed, slightly tender nodule on the tip of the 
nose without drainage.  There was no tissue loss, 
cicatrization, discoloration, color loss, or ulceration of 
the occipital lesion.  Diagnoses included hidradenitis 
suppurativa of the occipital area and neck.  The condition 
was moderately severe.

In May 2001 it was noted that the appellant had undergone 
36 prior surgeries for his hidradenitis.  In August 2001 
the appellant had a posterior scalp hidradenitis excised.  
On follow-up examination, sutures were removed.  The 
appellant was prescribed clindamycin solution.  In 
December 2001 the appellant was treated as a VA 
outpatient.  It was noted that he had been taking 
doxycycline for the previous five years to control his 
hidradenitis.  The appellant stated that the therapy did 
improve his condition.

VA has a duty to assist veterans in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the veteran's address and Social Security 
number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
these claims.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant 
is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In the April 
2002 Supplemental Statement of the Case (SSOC), the RO 
informed the appellant of the type of evidence needed to 
substantiate his claims, specifically the evidence 
required for higher disability ratings.  In a February 28, 
2001 letter, the RO also informed the appellant that VA 
would assist in obtaining identified records, but that it 
was his duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the letter 
informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
VA treatment records that the appellant has identified.  
The appellant has indicated that he had not received 
private medical treatment.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing VA examinations to the appellant in 
March 1998, December 1998, April 1999, and March 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's 
efforts have complied with the instructions contained in 
the January 2001 Remand from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  
Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2002); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 
282; 38 C.F.R. §§ 4.1, 4.2 (2002).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (2002), 
and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The appellant's service-connected occipital scalp 
hidradenitis is currently evaluated as 30 percent 
disabling under Diagnostic Code 7800 for severely 
disfiguring scars located on the head, face, or neck, 
especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating requires disfiguring scars on the head, 
face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  If, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like, a 30 percent rating may be 
increased to 50 percent, or a 50 percent rating increased 
to 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for 
evaluating mental disorders.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  This amendment was effective 
August 30, 2002.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative 
issue).

Therefore, the Board must evaluate the appellant's claim 
for an increased rating from August 30, 2002, under both 
the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to August 30, 2002, the Board cannot apply the 
revised regulations.  The RO considered the old 
regulations in a June 1998 Statement of the Case and 
provided the rating criteria to the appellant.  In an 
October 17, 2002 letter, the Board provided the new rating 
criteria to the appellant and his representative.  See 
38 C.F.R. § 20.903(c) (2002).  Therefore, the appellant 
and his representative were given notice of the old and 
new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In a November 
2002 statement, the appellant responded to the October 17, 
2002 letter and stated that he had no further evidence or 
argument to present.

Prior to August 30, 2002, a 30 percent disability rating 
was assigned under Diagnostic Code 7800 for severely 
disfiguring scars located on the head, face, or neck, 
especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating required disfiguring scars on the head, 
face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  If, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like, a 30 percent rating may be 
increased to 50 percent, or a 50 percent rating increased 
to 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the rating criteria for Diagnostic Code 7800 for 
disfigurement of the head, face, or neck, in effect since 
August 30, 2002, a 30 percent rating is assigned for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  For 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement, a 10 percent disability 
rating is assigned.  67 Fed. Reg. at 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).  The 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar of 5 or more inches 
(13 or more centimeters) in length; a scar at least one-
quarter inch (0.6 centimeter) wide at widest part; the 
surface contour of a scar elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); skin indurated and 
inflexible in an area exceeding six square inches (39 
square centimeters).  Id.  Unretouched color photographs 
are to be considered when evaluating under these criteria.  
Id.

Neither set of criteria is more favorable to the appellant 
in this case because the appellant is not entitled to a 
higher rating under either set of criteria.  With regard 
to the old criteria, the scar on the appellant's scalp has 
been described by a VA examiner as severely disfiguring, 
which mirrors the requirement for the 30 percent 
disability rating currently assigned to the appellant.  
With regard to the criteria for a higher rating, there is 
no evidence of complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, particularly when the location of 
the scar-on the back of the appellant's head-is 
considered.  The scar is not on the appellant's eyelids, 
lips, or auricles.  Also, the photographs of the scar 
demonstrate that there is no marked discoloration, color 
contrast, or similar feature.

The appellant is also not entitled to a higher rating 
under the amended criteria.  The scar is located on the 
back of the appellant's head; so, the appellant cannot 
satisfy criteria relating to scars disfiguring the nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, or lips.  Further, the appellant's scar 
demonstrates, at most, three of the characteristics of 
disfigurement under revised Diagnostic Code 7800.  
Photographs contained in the claims folder demonstrate 
that the scar on the appellant's occipital scalp is less 
than five inches in length.  Although the skin texture 
appears somewhat irregular, the area of the scar is 
substantially less than six square inches.  At the March 
2001 skin diseases examination, the examiner noted that 
the appellant's scar on his occipital scalp did not show 
discoloration or color loss.  This conclusion is supported 
by the color photographs.  The examiner also noted that 
there was no loss of underlying soft tissue.  Further, the 
area of the scar is much less than six square inches.  The 
examiner did not comment on whether the skin was indurated 
and inflexible at the site of the scar; nevertheless, this 
characteristic of disfigurement is not met because the 
area of the scar does exceed six square inches.  The 
surface contour of the scar does appear to be depressed, 
the width of the scar at its widest part appears to be 
one-quarter inch or greater, and it is unclear whether the 
scar is adherent to underlying tissue.  Nevertheless, 
satisfaction of, at most, three of the characteristics of 
disfigurement is insufficient to support a disability 
rating greater than 30 percent under the amended criteria.  
Accordingly, the criteria for a disability rating greater 
than 30 percent for the disfiguring scars resulting from 
the appellant's hidradenitis of the occipital scalp have 
not been met.

The Board has considered other diagnostic codes that 
provide for disability ratings greater than 30 percent 
under the regulations in effect prior to August 30, 2002.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 
C.F.R. §§ 4.20, 4.27 (2002).  The disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and 
has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2002).  Diagnostic Code 7806 pertains to eczema.  
Under this diagnostic code, a 30 percent rating is 
warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 
50 percent rating is warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, 
extensive exfoliation, or extensive crusting, or for a 
skin disorder that is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  In this case, as 
discussed above, the appellant's hidradenitis does not 
produce exceptionally repugnant residuals, and the 
examiner, at the March 1998 VA skin diseases examination, 
noted that there was no ulceration, exfoliation, or 
crusting and no associated systemic or nervous 
manifestations.

Consideration has been given to other diagnostic codes 
under the new criteria as well.  The appellant's skin 
disorder is not listed specifically in the diagnostic 
codes for skin disorders.  See 67 Fed. Reg. at 49,596-
45,599 (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 to 7833).  Under Diagnostic Code 7820, 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic 
diseases) are rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800, scars under Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805, or dermatitis under 
Diagnostic Code 7806, depending upon the predominant 
disability.  67 Fed. Reg. at 49,597 (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7820).

Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 do not 
provide for disability ratings greater than 30 percent.  
Under Diagnostic Code 7806, a 30 percent disability rating 
is assigned for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or for dermatitis or 
eczema that required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7806).  The appellant cannot meet the criteria for a 
higher disability rating based upon the percentage of his 
body affected by hidradenitis, and his hidradenitis does 
not require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
Accordingly, the preponderance of the evidence is against 
a disability rating greater than 30 percent for the 
appellant's hidradenitis of the occipital scalp.

In exceptional cases where a schedular evaluation is found 
to be inadequate, the RO may refer a claim to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The Board notes first that the schedular evaluations for 
the disabilities in this case are not inadequate.  As 
discussed above, higher ratings are provided for 
impairment due to skin disorders; however, the medical 
evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  
Although the appellant has undergone numerous surgeries 
for his hidradenitis, any hospitalizations required are 
not shown to have been for symptoms so unusual as to 
render impractical the schedular rating criteria providing 
ratings from noncompensable to 80 percent for skin 
disorders.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in 
earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.
ORDER

Entitlement to an increased rating for occipital scalp 
hidradenitis, currently evaluated as 30 percent disabling, 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

